Citation Nr: 1513131	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also filed notices of disagreement regarding other issues, but he limited his April 2010 substantive appeal to the issue of service connection for a psychiatric disorder, so that is the only issue on appeal.  The RO incorrectly advised the Veteran in February 2012 that claims he filed in December 2011, for service connection for left ear hearing loss disability, and for increased ratings for pes planus with plantar fasciitis, lumbar strain, hiatal hernia, and right ear hearing loss disability, were on appeal.  These were claims he filed in December 2011.  This matter is referred to the RO for appropriate action.   

The Veteran presented testimony at a Board hearing in January 2015, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for additional evidence, which was submitted with RO waiver in February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  His service personnel records indicate that he was an avionics supervisor for the Navy's only MH-53E Helicopter Combat Support Squadron.  In a March 2008 report of medical history, he denied having or having had psychiatric symptomatology.  He indicated in April 2008 that anxiety began in 2006.  He advised a VA examiner in December 2009 that he was involved in combat in service, but a Joint Services Records Research Center Coordinator indicated in August 2012 that there were no combat operations in Kuwait for the year 2006.  

The Veteran testified in January 2015 that his trouble started after he witnessed a helicopter crash in Sicily in June 2004, and that a couple of other friends and people he used to work with were later killed in separate helicopter incidents.  For them, he was not sure if he had worked on those helicopters beforehand.  

He also indicated that he had emotional distress and guilt that he felt came from just being in Kuwait.  In February 2015, he furnished a copy of a service personnel record showing that he served in Kuwait from March 16, 2006 to September 5, 2006.  According to that record, the Veteran, who was in the Navy, was deployed in support of an Army mission.  That assignment to another branch of service should be considered when attempting to obtain any pertinent records.  

A VA examiner in December 2009 found the Veteran to have a "service connected" anxiety disorder NOS.  No rationale was given for this opinion, and so the Board finds it to be lacking in probative value.

The Veteran failed to return a PTSD questionnaire which was sent to him in February 2012.  The RO sent another questionnaire in February 2015.  The Veteran is encouraged to complete it and provide as much information as possible.  He indicated during his December 2009 VA psychiatric examination that he had received private psychiatric treatment from a Dr. Pinjala starting in May 2009.  Those records have not been obtained, and they should be, in order to assist the Veteran pursuant to 38 C.F.R. § 3.159 (2014).  

In light of the above, the Board finds that additional development is necessary as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment which the Veteran received from Dr. Pinjala since 2009.  

2.  Also, ask the Veteran to complete and return a PTSD questionnaire; resend the February 2015 letter.  

3.  Thereafter, attempt to verify whether there was a squadron helicopter crash in Sicily in June 2004, whether there were a couple other friends and people later killed in helicopter crashes, and any service stressors claimed on remand.  

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the current nature and likely etiology of any diagnosed psychiatric disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service, including his being in Kuwait from March to September 2006; witnessing a helicopter crash in Sicily in June 2004; knowing friends and people he used to work with were killed in helicopters after the Veteran may have worked on them. 

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




